Appeal by employer and carrier from a decision and award of the Workmen’s Compensation Board in favor of claimant. The appellants contend the injuries did not arise out of and in the course of employment. The claimant was employed for over eight years as a maid and companion for the ailing employer, who maintained an apartment at the St. Regis Hotel in New York City. Among her many other duties, claimant was required to sleep in the apartment, to administer medicines and to be subject to call during the night. For several days prior to January 6, 1959, claimant, although working, had been suffering from a “ heavy cold ” and during the night arose from her bed and “ collapsed ”. There is no merit to appellants’ contention that the accident arose out of “ purely personal activities ”. The facts are substantially undisputed and the claimant at the time of her injury was performing services incidental to her domestic sendee (Matter of Watson v. Lapp, 278 App. Div. 877). Matter of Martin v. Plant (293 N. Y. 617) specifically enumerated, among others, the risk of tripping or slipping in one’s room or out of it, and where the servant lives in as part of the household, such incidents may be said to arise out of and in the course of employment whether the servant is engaged in getting dressed or any other personal activity which is necessary to the performance of her duties. The fact that here the claimant was suffering from a cold which apparently necessitated her arising during the night is not such an unusual circumstance as to deny her compensation. Decision and award unanimously affirmed, with costs, to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.